Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Priority


1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement


2.	The information disclosure statement (IDS) submitted on 01/22/2020 has been considered by Examiner and made of record in the application file.

Claim Objections

3.	Claim 1 is objected to because of the following informalities: Claim 1 recites “… at least one of signal path s electrically connecting …” in line 19. There is a character “s” between word “path” and electrically. Clarification for this limitation is required.

Claim Rejections - 35 USC §103


4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-3, 5-7, 9-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takamine Yuichi (JP2013168692, hereinafter “Yuichi”; provided by the Applicant’s IDS filed on 01/22/2020) in view of Ouchi Minefumi (WO2014167755, hereinafter “Minefumi”; provided by the Applicant’s IDS filed on 01/22/2020).

Consider claim 1, Yuichi teaches a multiplexer that transmits and receives radio-frequency signals via an antenna element ([00110]), the multiplexer comprising: a plurality of acoustic wave filters that are electrically connected to a common connection terminal electrically connected to the antenna element and that have respective pass bands different from each other ([0021]-[0024]); wherein a first acoustic wave filter of the plurality of acoustic wave filters includes an input terminal, an output terminal, and at least one of a series arm resonator that is provided on a signal path electrically connecting the input terminal and the output terminal to each other and a parallel arm resonator that is electrically connected between the signal path and a reference terminal ([0006], [0024] and [0100]).
Yuichi does not explicitly show that at least one of the series arm resonator closest to the common connection terminal and the parallel arm resonator closest to the common connection terminal includes acoustic wave resonators that are electrically connected in series, and a first capacitance element that is electrically connected between at least one of signal path s electrically connecting the acoustic wave resonators to each other and the reference terminal.
In the same field of endeavor, Minefumi teaches at least one of the series arm resonator closest to the common connection terminal and the parallel arm resonator closest to the common connection terminal includes acoustic wave resonators that are electrically connected in series (page 2 [0014]-[0016]), and a first capacitance element that is electrically connected between at least one of signal path s electrically connecting the acoustic wave resonators to each other and the reference terminal (page 2 [0014]-[0016]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, at least one of the series arm resonator closest to the common connection terminal and the parallel arm resonator closest to the common connection terminal includes acoustic wave resonators that are electrically connected in series, and a first capacitance element that is electrically connected between at least one of signal path s electrically connecting the acoustic wave resonators to each other and the reference terminal, as taught by Minefumi, in order for a duplexer having a first band filter and a second band filter having a different pass band from the first band filter, and the bandwidth of the first band filter can be easily adjusted.

Consider claim 2, Yuichi further teaches wherein the first acoustic wave filter emits a spurious wave at a frequency that is in a pass band of a second acoustic wave filter of the plurality of acoustic wave filters that differs from the first acoustic wave filter ([0085]).

Consider claim 3, Yuichi further teaches wherein the plurality of acoustic wave resonators have a same resonator parameter or substantially a same resonator parameter ([0051]).

Consider claim 5, Yuichi further teaches wherein a piezoelectric substrate included in the first acoustic wave filter is made of a LiNbO3 piezoelectric single crystal substrate including a surface on which an interdigital transducer electrode is provided ([0028]).

Consider claim 6, Yuichi teaches a multiplexer that transmits and receives radio-frequency signals via an antenna element ([00110]), the multiplexer comprising: a plurality of acoustic wave filters that are electrically connected to a common connection terminal electrically connected to the antenna element and that have respective pass bands different from each other ([0021]-[0024]); wherein a third acoustic wave filter of the plurality of acoustic wave filters includes an input terminal, an output terminal, and at least one of a series arm resonator that is provided on a signal path electrically connecting the input terminal and the output terminal to each other, and a parallel arm resonator that is electrically connected between the signal path and a reference terminal ([0006], [0024] and [0100]).
Yuichi does not explicitly show that at least one of the series arm resonator closest to the common connection terminal and the parallel arm resonator closest to the common connection terminal includes at least one acoustic wave resonator, and a second capacitance element that is electrically connected in parallel with the at least one acoustic wave resonator to bridge both end portions of the at least one acoustic wave resonator.
In the same field of endeavor, Minefumi teaches at least one of the series arm resonator closest to the common connection terminal and the parallel arm resonator closest to the common connection terminal includes at least one acoustic wave resonator (page 2 [0014]-[0016]), and a second capacitance element that is electrically connected in parallel with the at least one acoustic wave resonator to bridge both end portions of the at least one acoustic wave resonator (page 2 [0014]-[0016]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, at least one of the series arm resonator closest to the common connection terminal and the parallel arm resonator closest to the common connection terminal includes at least one acoustic wave resonator, and a second capacitance element that is electrically connected in parallel with the at least one acoustic wave resonator to bridge both end portions of the at least one acoustic wave resonator, as taught by Minefumi, in order for a duplexer having a first band filter and a second band filter having a different pass band from the first band filter, and the bandwidth of the first band filter can be easily adjusted.

Consider claim 7, Yuichi further teaches wherein the third acoustic wave filter emits a spurious wave at a frequency that is in a pass band of a fourth acoustic wave filter of the plurality of acoustic wave filters that differs from the third acoustic wave filter ([0085]).

Consider claim 9, Yuichi further teaches wherein a piezoelectric substrate included in the third acoustic wave filter is made of a LiNbO, piezoelectric single crystal substrate including a surface on which an interdigital transducer electrode is provided ([0028]).

Consider claim 10, Yuichi further teaches wherein the first acoustic wave filter is a surface acoustic wave filter ([0085]).

Consider claim 11, Yuichi further teaches wherein the plurality of acoustic wave filters include at least one transmission filter that filters a signal output to the common connection terminal and at least one reception filter that filters a signal received from the common connection terminal ([0021]-[0024]).

Consider claim 12, Yuichi further teaches an inductance element that is electrically connected in series between a signal path electrically connecting the common connection terminal and the antenna element and the reference terminal ([0021]-[0024]).

Consider claim 13, Yuichi further teaches wherein the first acoustic wave filter is an unbalanced-input-unbalanced-output band pass filter ([0025]).

Consider claim 17, Yuichi further teaches wherein a piezoelectric substrate included in the first acoustic wave filter includes a support substrate, an energy-confining layer, and a piezoelectric film that are stacked in this order ([0028]).

Consider claim 18, Yuichi further teaches wherein the first acoustic wave filter is a surface acoustic wave filter ([0085]).

Consider claim 19, Yuichi further teaches wherein the plurality of acoustic wave filters include at least one transmission filter that filters a signal output to the common connection terminal and at least one reception filter that filters a signal received from the common connection terminal ([0021]-[0024]).

Consider claim 20, Yuichi further teaches an inductance element that is electrically connected in series between a signal path electrically connecting the common connection terminal and the antenna element and the reference terminal ([0021]-[0024]).

Allowable Subject Matter

6.	Claims 4, 8 and 14-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Consider claim 4, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest wherein a piezoelectric substrate included in the first acoustic wave filter includes a piezoelectric film including a surface on which an interdigital transducer electrode is provided, a high acoustic velocity support substrate through which a bulk wave is transmitted at an acoustic velocity higher than an acoustic velocity at which an acoustic wave is transmitted through the piezoelectric film, and a low acoustic velocity film that is provided between the high acoustic velocity support substrate and the piezoelectric film and through which a bulk wave is transmitted at an acoustic velocity lower than an acoustic velocity at which a bulk wave is transmitted through the piezoelectric film, in combination with other limitations, as specified in the independent claim 1.

Claims 14-16 are depend on claim 4. Therefore the reason for allowance claims 14-16 is the same as the reason for allowance claim 4 as set forth above.

Consider claim 8, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest wherein a piezoelectric substrate included in the third acoustic wave filter includes a piezoelectric film including a surface on which an interdigital transducer electrode is provided, a high acoustic velocity support substrate through which a bulk wave is transmitted at an acoustic velocity higher than an acoustic velocity at which an acoustic wave is transmitted through the piezoelectric film, and a low acoustic velocity film that is provided between the high acoustic velocity support substrate and the piezoelectric film and through which a bulk wave is transmitted at an acoustic velocity lower than an acoustic velocity at which a bulk wave is transmitted through the piezoelectric film, in combination with other limitations, as specified in the independent claim 6.

Conclusion


7.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649